IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RASHAD SHERIFE OLIPHANT,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-727

S. E. WELLHAUSEN, Warden, at
Columbia Institution for D.O.C.;
MICHAEL D. CREWS, Secretary
of Florida Department of
Corrections,

      Appellees.

_____________________________/

Opinion filed August 13, 2014.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Rashad Sherife Oliphant, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Beverly Brewster, Department of
Corrections, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.